                             UNITED STATES DISTRICT COURT
                            EASTERN DISTRICT OF TENNESSEE
                                   AT CHATTANOOGA

 UNITED STATES OF AMERICA                       ) Case No. 1:18-cr-83
                                                )
 v.                                             ) District Judge Curtis L. Collier
                                                ) Magistrate Judge Christopher H. Steger
 CLIFTON WARD                                   )

                                            ORDER

         U.S. Magistrate Judge Christopher H. Steger filed a report and recommendation (Doc. 43)

recommending that the Court: (1) grant Defendant’s motion to withdraw his not guilty plea to

Count One of the two count Indictment; (2) accept Defendant’s guilty plea to Count One of the

two count Indictment; (3) adjudicate Defendant guilty of influencing federal official by threat in

violation of 18 U.S.C. § 115(a)(1)(B) and § 115(b)(4); and (4) order that Defendant remain out of

custody subject to the Order Setting Conditions of Release (Doc. 42) pending further order of this

Court or sentencing in this matter.

         After reviewing the record, the Court agrees with Magistrate Judge Steger’s report and

recommendation. Accordingly, the Court ACCEPTS and ADOPTS the magistrate judge’s report

and recommendation (Doc. 43) pursuant to 28 U.S.C. § 636(b)(1) and ORDERS as follows:

      1. Defendant’s motion to withdraw his not guilty plea as to Count One of the two count

         Indictment is GRANTED;

      2. Defendant’s plea of guilty to Count One of the two count Indictment is ACCEPTED;

      3. Defendant is hereby ADJUDGED guilty of influencing federal official by threat in

         violation of 18 U.S.C. § 115(a)(1)(B) and § 115(b)(4); and
4. Defendant SHALL REMAIN out of custody subject to the Order Setting Conditions of

   Release (Doc. 42) until further order of this Court or sentencing in this matter which is

   scheduled to take place on June 19, 2019, at 2:00 p.m. before the undersigned.



SO ORDERED.

ENTER:


                                        /s/
                                        CURTIS L. COLLIER
                                        UNITED STATES DISTRICT JUDGE




                                          2
